CARPENTER, J.
This is an action brought by the plaintiff against the defendant, as City Treasurer of the City of Providence, to recover for personal injuries sustained by her while walking on the sidewalk on the southerly side of Chalkstone Avenue, so-called, in the City of Providence. At the trial of said case the jury returned a verdict for the plaintiff in the sum of $500 and the matter is now before this Court upon defendant’s motion for a new trial, alleging the usual grounds.
It appeared from the evidence that at a point in front of No. 490 on Chalk-stone Avenue, on the southerly side of said highway, a hole had developed because of settling, into which hole the plaintiff stepped and was thrown and thereby injured. The plaintiff, besides producing testimony as to how she fell, produced a witness who positively testified that the hole had existed in the sidewalk for twenty-four hours. On the other hand, two patrolmen testified that they had gone along the sidewalk and did not notice any hole.
One of the important questions in the case for the jury to decide was whether or not the city had notice that the sidewalk was out of repair and apparently from their verdict the jury decided this question in the affirmative.
As to the question of the plaintiff’s injuries, there seemed to be but little doubt that the plaintiff had stepped into a hole and been injured. This Court feels that substantial justice has been done by the verdict of the jury and the motion for a new trial is denied.